Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/01/2022 has been entered.

Status of Claims
Claims 1-5, 7-21 are currently pending.  Claims 1, 7, 10-11 stand amended. Claim 21 is newly added.
Priority
Instant application 16949853, filed 11/17/2020 claims benefit as follows:

    PNG
    media_image1.png
    84
    456
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
	In view of the amendment, the 112 second paragraph rejection over “phenol derivative” is withdrawn.
	In view of the amendment to remove “formate”, the 103 rejection over McLaughlin in view of Wang is withdrawn.
	In view of the amendment to remove “sugars” as a reding agent, the 103 rejection over McLaughlin in view the article to Jain is withdrawn.
	After reconsideration in view of Applicant argument, the 103 rejection over McLaughlin in view of US-4863510 is withdrawn.  However, the rationale of this rejection is reapplied with a new secondary reference.
	Applicant requested that the double patenting rejection be held in abeyance until the ‘853 application issues as a patent or the present application is indicated to be otherwise in condition for allowance.  This request is acknowledged. However, Applicant is reminded that the Office cannot hold a rejection in abeyance and “[i]n order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action.” Because Applicant has failed to present an amendment or argument that overcomes the present rejection, the rejection is maintained. Any future submissions that fail to address the merits of the non-statutory double patenting rejection might be deemed to be non-responsive.	

Claim Rejection -103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-5, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over the article to McLaughlin et al. (“the M article”, made of record on the IDS) in view of the article to Roberts et al. (“the R article”, see PTO-892).
The M article teaches the production of a tetrakis palladium complex in DMSO (a polar aprotic solvent) from a Pd (II) precursor – PdCl2, DBU or another base, triphenylphosphane and tetrabutylammonium fluoride as the reductant and sodium borohydride.  See page (5938).  The examples teach 100% DMSO by volume and through density by weight.
With respect to the dependent claims, the M article teaches palladium chloride, 0.56 mmol base to 0.28 mmol Pd (II), 5.1 eq. phosphane relative to palladium for example,  and filtration (see example).
The M article fails to teach overlapping concentrations of reagents and solvents.
However, differences based on concentration are viewed as result effective variables absent a showing of criticality because changes in concentration impact rate of reaction.
It would have been prima facie obvious to one having ordinary skill in the art to modify the reagent and solvent concentrations in order to arrive at claims 13 and 16 because changes in concentration of reagents is routine optimization for the skilled chemist.  See MPEP 2144.05 citation above incorporated by reference herein.  This argument also applies for new claim 21 with respect to solvent concentrations.  However, the primary reference also teaches 100% DMSO in an example.
The M article fails to teach ascorbic acid.
The R article teaches that the weak reducing agent “ascorbic acid” is capable of reducing palladium 2+ to palladium zero:

    PNG
    media_image2.png
    62
    596
    media_image2.png
    Greyscale
.
Further, the R article teaches that ascorbic acid is non-toxic providing an explicit advantage to using this reducing agent.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case the primary reference teaches a reducing agent, and the secondary reference teaches that an alternative reducing agent also known to reduce palladium (ascorbic acid) – applying prong B of KSR– substituting one known reducing agent for another would provide the instant claim limitations.  Further, one skilled in the art is motivated to substitute one reducing agent for another in order to reduce toxicity of the system.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	With respect to the yields, one would expect on substitution of the reducing agent that comparable yields would be possible.  The M article teaches precipitated yields after drying of 69-96%.  Substituting a mild known reducing agent for another, one would expect comparable yields.  Further, the yields do not have error bars and thus one would expect some deviation from the reported yields both above and below.  Absent a showing of unexpected results with the claim including all the limitations needed to obtain such results these yields are deemed as obvious once the substitution rationale is applied.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10875881 (“the ‘881 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘881 patent teach all of the process steps, reagents, overlapping concentrations, and workup steps required by the instant claims.  The ‘881 patent is the parent of the instant application.

Conclusions
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/            Primary Examiner, Art Unit 1622